April 17, 2014 Mr. Jeffrey Gordon Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549-7010 RE:DXP Enterprises, Inc. Item 4.01 Form 8-K – Filed April 4, 2014 File No. 0-21513 Dear Mr. Gordon: I have reviewed the comments contained in your letter to me dated April 8, 2014.On April 16, 2014 DXP filed a Form 8-K/A which I believe addresses your comments. DXP Enterprises, Inc. (“DXP”) acknowledges that: · DXP is responsible for the adequacy and accuracy of the disclosure in our filings; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · DXP may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal security laws of the United States. Please contact me at 713-996-4897 if you have any questions regarding this letter or to confirm that the staff will have no further comments on our filing. Sincerely, /s/Mac McConnell Mac McConnell Senior Vice President & CFO
